Name: Regulation (EEC) No 2476/70 of the Council of 7 December 1970 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|31970R2476Regulation (EEC) No 2476/70 of the Council of 7 December 1970 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production Official Journal L 266 , 09/12/1970 P. 0002 - 0002 Danish special edition: Series I Chapter 1970(III) P. 0736 English special edition: Series I Chapter 1970(III) P. 0830 Greek special edition: Chapter 03 Volume 6 P. 0059 Spanish special edition: Chapter 03 Volume 4 P. 0081 Portuguese special edition Chapter 03 Volume 4 P. 0081 REGULATION (EEC) No 2476/70 OF THE COUNCIL of 7 December 1970 amending Regulation (EEC) No 2517/69 laying down certain measures for reorganising Community fruit production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas Council Regulation (EEC) No 2517/69 (1) of 9 December 1969 laying down certain measures for reorganising Community fruit production establishes a system of premiums for grubbing apple, pear and peach trees; Whereas, in order to encourage the attainment of the objectives set out in that Regulation, the maximum amount of the premium should be increased and provision should be made for paying the whole premium after the grubbing has been completed; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 3 of Regulation (EEC) No 2517/69: "1. The amount of the premium shall, in accordance with the procedure laid down in Article 13 of Regulation No 23, be fixed at different levels in order to take account of the state of growth of the trees. This amount shall not exceed 800 units of account per hectare grubbed. 2. The amount of the premium shall be paid in a single instalment when the claimant proves that he has actually completed the grubbing." Article 2 The following text shall be substituted for the text of Article 6 of Regulation (EEC) no 2517/69: "During the last three months of the period referred to in Article 2 (2) (b), Member States shall check whether the beneficiary has complied with his undertaking to abstain from replanting apple, pear and peach trees on his holding ; they shall inform the Commission of the results of this check. If that undertaking has not been complied with, Member States shall recover the premium without prejudice to the imposition of any penalties." Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall take effect from 1 January 1970 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1970 For the Council The President G. LEBER (1)OJ No L 318, 18.12.1969, p. 15.